COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00983-CV
Style:                             Ruben Zamora, Jr.
                                   v. The State of Texas
Date motion filed*:                March 10, 2016
Type of motion:                    Motion to extend time to file reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                January 4, 2016
         Number of previous extensions granted:                    1         Current Due date: April 11, 2016
         Date Requested:                                   March 30, 2016

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed as moot
                   Other: _____________________________________
          This reporter’s record was due to filed on January 4, 2016. On January 12, 2016, this Court issued an order
          directing the court reporter to file the reporter’s record no later than February 11, 2016. When the court reporter
          did not file a reporter’s record or otherwise respond, the Court issued a second order directing the court reporter
          to file a reporter’s record no later April 11, 2016, with no further extensions absent exceptional circumstances.
          On March 10, 2016, the court reporter filed a motion requesting an extension to March 30, 2016. We dismiss the
          as moot. The reporter’s record remains due to be filed no later than April 11, 2016, with no further
          extensions absent exceptional circumstances.


Judge’s signature: /s/ Terry Jennings
                   

Panel consists of      ____________________________________________


Date: April 12, 2016